Citation Nr: 1028916	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  01-07 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to vocational rehabilitation and employment benefits, 
to include obtaining a Masters of Business Administration, under 
the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran had active duty service from November 1996 to October 
1999.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on February 22, 2010, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the vocational rehabilitation folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that the Veteran is in receipt of 
monthly benefits from the Social Security Administration (SSA).  
In this regard, the Veteran submitted a September 2009 letter 
from SSA which indicated that he was entitled to monthly 
disability benefits and informed him of the amount beginning in 
June 2009.  However, there is no copy of the decision to grant 
benefits or the records upon which that decision was based in the 
claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist 
specifically includes requesting information from other Federal 
departments or agencies.  Where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by VA for evaluation of 
pending claims and must be obtained. See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  Therefore, the RO should obtain and 
associate such records with the Veteran's claims file if they are 
not already part of the record.
The Board further observes that additional evidence has been 
received by the Board, namely VA medical records, which do not 
appear to have been previously considered by the RO.  Neither the 
vocational rehabilitation folders nor the claims folders contain 
a supplemental statement of the case (SSOC) that was issued after 
the receipt of those records, and the Veteran did not submit a 
waiver of the RO's initial consideration of the evidence.  
Therefore, the additional evidence must be referred to the RO for 
review and preparation of a SSOC, if a grant of the benefit 
sought is not made.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

1.  The RO should obtain a copy of the 
decision to grant SSA benefits to the 
Veteran and the records upon which that 
decision was based and associate them with 
the claims file.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of those records.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  If the case is returned to the 
Board for appellate review, the RO should 
forward the Veteran's claims file(s) and 
his vocational rehabilitation folders.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


